Citation Nr: 0808071	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  01-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a bilateral foot 
disorder.  

2.	Entitlement to service connection for a left hip disorder.  

3.	Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a video-conference hearing at the RO 
before a Member of the Board in October 2002.  The case was 
remanded by the Board in August 2003.  

The issue of service connection for schizophrenia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	A left foot disorder was noted during service and is as 
likely as not related to a currently demonstrated left heel 
spur.

2.	A right foot disorder is not currently demonstrated.  

3.	A left hip disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.




CONCLUSIONS OF LAW

1.	A left heel spur was incurred in service. 38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.	A right foot disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.	A left hip disorder was neither incurred in nor aggravated 
by service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2001 and February 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In June 2007, the veteran was properly notified of these 
provisions.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

The veteran is claiming service connection for bilateral foot 
and left hip disabilities.  The Board has reviewed the entire 
evidence of record, which includes the service treatment 
records, VA outpatient treatment records, testimony before 
the undersigned at a formal hearing on appeal in October 
2002, and the results of VA compensation examinations.  After 
review of the evidence or record, the Board finds a basis for 
the establishment of service connection for a left heel spur, 
but not for a right foot or left hip disorder.  In this 
regard, it is noted that service treatment records show that 
the veteran sought treatment for bilateral foot pain during 
service in 1978.  There was no indication while the veteran 
was on active duty that the veteran sought treatment for a 
left hip disorder.  The veteran was noted to have complaints 
of left hip pain on VA outpatient records dated in 1999, 
although X-ray studies were interpreted as being essentially 
normal.  

An examination was conducted by VA in February 2004.  At that 
time, opinions were requested regarding whether it was at 
least as likely as not that any foot or left hip disability 
may be related to service.  After a complete review of the 
record, the examiner rendered pertinent diagnoses of a left 
heel spur and left hip sprain.  A right foot disorder was not 
found.  The examiner rendered an opinion that it was as 
likely as not that the veteran's current foot disorder could 
be related to military service, since there was documentation 
of the foot disability during service.  Regarding the left 
hip sprain, the examiner stated that it was less likely than 
not that this was related to service.  

While the veteran may sincerely believe that he has present 
right foot and left hip disabilities as a result of service, 
he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  The records show that the veteran currently 
manifests a left foot disorder, a heel spur, which was found 
to be as likely as not related to the episode that the 
veteran had while on active duty.  As such, service 
connection for the left heel spur is warranted.  Regarding 
the right foot, however, there was no evidence of current 
disability.  As such, service connection for a right foot 
disorder is not warranted.  Finally, the left hip sprain is 
not considered to be as likely as not related to service.  
Therefore, service connection must be denied for right foot 
and left hip disorders.  The preponderance of the evidence is 
against these claims.


ORDER

Service connection for a left heel spur is allowed.  

Service connection for a right foot disorder is denied.  

Service connection for a left hip disorder is denied.  

REMAND

The veteran is also claiming service connection for 
schizophrenia.  Review of the record shows that a VA 
physician, J.M.T., M.D., who began treating him in 
approximately 2000, indicated in a February 2004 statement 
that he believes the veteran has schizophrenia that was onset 
during service.  A VA compensation examination was scheduled, 
and conducted, for the purpose of determining if the 
veteran's schizophrenia was related to service.  In answering 
that question, a February 2004 VA examiner, V.L., M.D., found 
that there was no basis for the diagnosis of schizophrenia.  
Subsequent to that time, however, the veteran was again 
provided a diagnosis of schizophrenia.  Where there is a wide 
diversity of medical opinion, an additional examination 
should be performed.  Cousino v. Derwinski, 1 Vet. App. 536 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the veteran 
for an examination by a psychiatrist 
(other than J.M.T., M.D., or V.L., M.D.) 
for an opinion as to whether it is at 
least as likely as not (probability 50 
percent or greater) that any current 
psychiatric disability is related to a 
demonstrated incident during service, was 
onset during service, or was manifest with 
one year of service.  The claims folder 
should be made available for review in 
connection with this examination.  The 
examiner should reconcile any opinion 
provided with the evidence of record, 
including the February 2004 VA medical 
opinions of J.M.T., M.D., and V.L., M.D., 
and provide a complete rationale.

2.  Thereafter, the RO/AMC should 
readjudicate the issue remaining on appeal.  
If the determination remains unfavorable to 
the veteran, he and his representative should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond to 
the SSOC prior to returning the case to the 
Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


